Stiles, J.
(dissenting). — We dissent from the decision of the majority directing the striking of the statement, and *465dismissal of the appeal. The certificate to the statement of facts is as follows:
“I hereby certify the above and foregoing contains all the evidence in the above entitled cause, and instructions asked by the defendant, and those given the jury by the court, and is a full and true statement of the case of Schlaechter (U. S. Carriage Co.) against Miller.”
We hold that, when the court, in view of an appeal, states that the document presented to him for settlement as a statement of the facts, is a full and true statement of the case, it must he taken to be understood that it is a statement of the case on appeal, and therefore contains all the material facts.
Scott, J., concurs.